              Case 1:19-cv-06943-RA Document 31
                                             30 Filed 09/24/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 Charles Ganske,
                  Plaintiff,                      19-cv-6943(RA)

         v.                                       [Proposed]
                                                  Order of Dismissal With Prejudice
 Louise Daphne Mensch,
                  Defendant.



RONNIE ABRAMS, United States District Judge:

         On August 20, 2020, this Court dismissed Plaintiff Charles Ganske’s Complaint, with

leave to file an amended complaint no later than September 20, 2020 if he had a good faith basis

to do so. (Dkt. 29.) The time to file such pleading has now expired and, accordingly, this action

is hereby dismissed with prejudice. The Clerk of the Court is respectfully directed to close the

case.


SO ORDERED.

Dated:           September 24
                            __, 2020
                 New York, New York

                                                             Ronnie Abrams
                                                             United States District Judge
